Citation Nr: 0917418	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical disc 
degeneration, C4-5, C5-6, with retrolisthesis, evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for spondylosis with 
spondylolisthesis, L5-S1; for the period prior to June 9, 
2008, a rating in excess of 20 percent; for the period 
beginning on June 9, 2008, a rating in excess of 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1980 and from June 1981 to December 1989. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in December 
2007 for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will further delay a 
final decision on the claim on appeal.

Pursuant to the December 2007 Board remand, the RO obtained 
records which indicate the Veteran is in receipt of Social 
Security Administration (SSA) Disability benefits and Office 
of Personnel Management (OPM) disability retirement benefits.  
Records pertaining to the award of such benefits by the SSA 
and OPM have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether increased ratings for 
the disabilities at issue may be granted.  As the Court of 
Appeals for Veterans Claims (Court) held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), the duty to assist requires the 
VA to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  See 38 C.F.R. § 3.159(c)(2).  Thus, the RO must 
request complete copies of the SSA and OPM records utilized in 
awarding the Veteran disability benefits.

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
appellant should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

Finally, the Board notes that there is a notice deficiency 
with regard to the increased rating issues that require 
development.  While the case was at the RO for the additional 
development as instructed by the previous Board remand, the 
case of Vazquez-Flores v. Peake, 22 Vet. App.37 (2008) was 
decided.  This provides for specific notice that must be 
provided in increased ratings cases.  There has been no such 
complete notice in this case and the Board cannot do it in 
the first instance.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

2.  The RO should request all records of 
treatment of the Veteran corresponding to 
his SSA and OPM disability benefits 
application.  All records received by the 
RO must be added to the claims file.  If 
the search for such records is 
unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  Then, the RO should readjudicate the 
Veteran's claim for increased ratings for 
his service-connected cervical spine and 
lumbar spine disabilities.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.   

Thereafter, as indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




